Citation Nr: 1514756	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  11-15 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE
Legal eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund.




WITNESSES AT HEARING ON APPEAL

Appellant and his son, Mr. MA




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant asserts that during the period December 1941 to July 1946 he served in D Company, 1st Battalion, 85th Infantry Regiment, Bohol Area Command.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that denied the benefit claimed based on a determination that the appellant is not shown to have had qualifying active service in a recognized guerrilla unit in the service of the Armed Forces of the United States. 

In July 2012 the appellant testified before a Veterans Law Judge by videoconference from the RO, but no audible transcript of that hearing was produced.  The appellant subsequently requested another Board hearing, and in January 2013 he testified before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board issued a decision in July 2013 that denied the claim.  Thereafter, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Tagupa v. McDonald, 27 Vet.App. 95 (2014) holding that a statement of "no qualifying service" from the National Personnel Records Center (NPRC) is not sufficient, and that VA must seek verification from the United States Army.  In January 2015 the Court granted a Joint Motion of the Parties to vacate the Board's July 2013 decision and to return the case to the Board for further development consistent with the holding in Tagupa.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should submit a request to the United States Army for verification that the appellant in this case performed qualifying service in the Philippine Commonwealth Army, to include organized guerrilla groups, in the service of the United States Armed Forces.  The Army's response must be associated with the appellant's VA file.

2.  The AOJ should also perform any additional development deemed warranted.

3.  Then, readjudicate the claim.  If the claim remains denied issue the appellant a supplemental statement of the case and provide him an appropriate period in which to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







      (CONTINUED ON NEXT PAGE)
This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




